

117 HR 5201 IH: To direct the Secretary of Defense to establish and maintain a database that contains up-to-date contact information for the next of kin of members of the Armed Forces under the jurisdiction of the Secretaries of the military departments.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5201IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish and maintain a database that contains up-to-date contact information for the next of kin of members of the Armed Forces under the jurisdiction of the Secretaries of the military departments.1.Database of next of kin of deceased members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall prescribe regulations that establish and maintain a database of the Department of Defense that contains up-to-date contact information for the next of kin of members of the Armed Forces under the jurisdiction of the Secretaries of the military departments. Such regulations shall ensure that—(1)a commander in a grade higher than O–5 may access the contact information for the next of kin of a member who died while a member of the unit under the command of such commander, regardless of whether such member served under such commander; and(2)an individual named in such database may—(A)elect to not be contacted by an officer described in paragraph (1); and(B)change such election at any time.